Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00480-CV
____________
 
In the Interest of R.A.K.M, A/K/A R.M., A.D.R.H.,
R.D.H., R.D.S., 
AND R.A.S.
 

 
On Appeal from the 315th District Court
 Harris County, Texas
Trial Court Cause No. 2007-10012J
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed April 16, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On August 6, 2009, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
No response has been received.  Accordingly, the appeal is
ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.